PER CURIAM.
We granted certiorari to review the court of appeals unpublished decision in Mid-Continent Resources, Inc. v. Industrial Claim Appeals Panel of the State of Colorado, No. 87CA0706 (Colo.App., April 28, 1988). Anthony Pagnotta sustained an industrial injury prior to July 1, 1987, and underwent a vocational rehabilitation evaluation after attaining maximum medical improvement. On the basis of the evaluation, the administrative law judge directed Pagnotta to commence a vocational rehabilitation program and ordered the insurance carrier to continue paying temporary disability benefits until Pagnotta’s commencement of the vocational rehabilitation program. The Industrial Claim Appeals Panel affirmed the decision of the administrative law judge. The court of appeals, however, reversed the panel and held that Pagnotta was not entitled to temporary disability benefits for the time period following maximum medical improvement but prior to his actual commencement of a vocational rehabilitation plan.
In accordance with our decision in Allee v. Contractors, Inc., 783 P.2d 273 (Colo.1989), we reverse the judgment of the court of appeals and remand the case to that court with directions to reinstate the order of the Industrial Claim Appeals Panel that awarded Anthony Pagnotta temporary disability benefits until such time as Pag-notta commenced a vocational rehabilitation program.